DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall (US 9198345) in view of Williams (US 2004/0026544).
Regarding claim 1, Kendall discloses a system providing different hand-held spreaders adapted to selectively distribute particulate matter of different sizes, the system comprising: 
a plurality of different hoppers (1300, 1400) wherein each respective hopper comprises a continuous bottom wall (136) with an upwardly extending side wall (Examiner’s Annotated Figure 1) having an open top end (Examiner’s Annotated Figure 1), wherein said bottom wall (136) includes a bottom opening (140) configured to allow passage of particulate material therethrough (Figures 12-14); and 
a universal base (104) attachable to each of said different hoppers (Column 5, lines 26-27), said base (104) comprising a handle (108), and an impeller (114) for spreading particulate material from each of said different hoppers when attached to said base (Column 5, lines 52-59) so that the particulate material falling from the bottom opening (140) of said respective hopper (106) is distributed by said impeller (114) from said spreader (Column 5, lines 58-59), wherein said bottom opening (140) of two or more of said hoppers (1300, 1400) are differently sized in accordance with particulate material in the hopper (Column 7, line 42- Column 8, line 26), but fails to disclose a wherein each respective open top end of said plurality of different hoppers lies above said universal base when said respective hopper is attached to said universal base.
Williams discloses a spreader wherein a respective open top end (24) of a hopper (48) lies above a universal base (62) when said respective hopper (24) is attached to said universal base (Figure 6, the top flange of the hopper overlaps the sidewall 6 of the base).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kendall with the disclosures of Williams, designing each respective top end (Examiner’s Annotated Figure 1) of said plurality of different hoppers (Kendall, 1300, 1400) to lie above said universal base (Kendall, 104) (Williams, Figure 6) when said respective hopper is attached to said universal base (Williams, Figure 6),as the modification would have yielded predictable results, specifically security of the base and distribution of the particulate to the spreader.

    PNG
    media_image1.png
    375
    676
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 3, Kendall in view of Williams discloses the system according to Claim 1 wherein the bottom opening (140) of a first type of said different hoppers (1400) accommodates flow of seed particulates to said impeller (114) (Column 8, lines 4-14), and the bottom opening of a second type of different hoppers (1300) accommodates flow of salt particulates to said impeller (114) (Column 7, lines 52-62).
Regarding claim 4, Kendall in view of Williams discloses the system according to Claim 3 wherein said open top end of the second type of different hoppers (1300) has an upper edge (138) forming a plurality of teeth (142) that extend at least along the front of said top end (Figure 13) when said one of said second type of hoppers is attached to said base (When the hoppers are attached, the teeth are visible from the front, as shown in figure 9) and said handle (108) is disposed along a rear of the spreader (Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Williams and Courtney (US 5,123,598)
Regarding claim 6, Kendall in view of Williams discloses the system according to Claim 1.
While Kendall discloses that the device may be used in a handheld system (Column 5, line 44), Kendall fails to disclose that the system includes a hand crank rotationally coupled to said impeller to enable rotation of said impeller. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kendall with the disclosures of Courtney providing the handheld body of Courtney within the claimed system, providing a handcrank (Courtney, 62) rotationally coupled to the impeller (Kendall, 14) to enable rotation of said impeller (Courtney, Column 5, lines 39-62), as the known configuration would have yielded predictable results, specifically broadcasting of material from the system.
Regarding claim 7, Kendall in view of Williams and Courtney discloses the system according to Claim 6, wherein at least one of said plurality of hoppers has a bottom hole (154), and said system further comprises a rotatable agitator (1604) located along a bottom of said at least one of said plurality of hoppers when attached to said base (Figure 18), said agitator (1604) having a shaft (120) which extends through said bottom hole (154) to engage said impeller so that rotation of said impeller rotates said agitator (Column 7, lines 8-11 and Column 8, lines 51-65, The shaft connected to the impeller provides for oscillation of the agitation pins).
Regarding claim 10, Kendall in view of Williams and Courtney discloses the system according to Claim 6, wherein said base (104) has a first portion (110) with said handle (108) (Figure 1), and a second portion (114) with said rotationally mounted impeller (Figure 1), said distributor portion (Figure 6B) having an top wall (130) having a top surface (Figure 6B) facing a bottom exterior portion of one of said plurality of hoppers when attached to said base (Figure 11), and said top wall (130) has an opening (128) for receiving the particulate material along said path onto said impeller (The limitation is interpreted as a recitation of intended use, and is therefore afforded limited patentable weight; The opening is capable of performing the claimed function).
Regarding claim 11, Kendall in view of Williams and Courtney discloses the system according to Claim 10, further comprising a movable trigger (124) along said first portion (Figure 2), and a movable gate (1600) mechanically coupled to said trigger (124) (Column 8, lines 27-29) and extendible along said opening of said top wall in said path of particulate material from said one of said plurality of hopper (Column 8, lines 32-36), in which said trigger (124) is biased forward to normally close said gate over said opening of said top wall to prevent particulate material from falling onto the impeller along said path (Column 8, lines 31-36), and backward motion of said gate by pulling back said trigger enables flow via said opening along said top wall along said path (Column 8, lines 36-42).
Regarding claim 12, Kendall in view of Williams and Courtney discloses the system according to Claim 6, wherein said impeller (114) comprises a circular platform having an upper surface with a plurality of vanes (Figure 1, The impeller is a circular platform with a plurality of vanes protruding from its top surface).
Regarding claim 13, Kendall in view of Williams and Courtney discloses the system according to Claim 6 wherein said base (104) has a discharge opening (128) through which said particulate material falling on said impeller are distributed away from said spreader (Column 5, lines 52-59).
Regarding claim 14, Kendall in view of Williams and Courtney discloses the system according to Claim 6, wherein said base (104) comprises a plurality of gears (116).
While Kendall discloses that the device may be used in a handheld system (Column 5, line 44), Kendall fails to disclose a system wherein one of said gears extends downward along the underside of said impeller to engage another of said gears which rotates responsive to a hand-crank.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kendall in view of Williams and Courtney to include a gear (Courtney, 7) that extends along the impeller (Kendall, 114) to engage another gear (Courtney, 68) which rotates responsive to the hand crank (Courtney, 62), as the known configuration would have yielded predictable results, specifically broadcasting of material from the system.
Kendall in view of Williams and Courtney fails to disclose that the gear extends downward along the underside of the impeller.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear to extends downward along the underside of the impeller, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Regarding claim 15, Kendall in view of Williams and Courtney discloses the system according to Claim 6 wherein said base (104) has a chamber (130) with an upper wall and a lower wall (Figure 11), said impeller (114) has a shaft (120) extending along an axis of rotation of said impeller journalled for rotation in an upper hole in said chamber (Column 7, lines 8-16, The shaft is journalled with a bat-wing like bushing), wherein one of said gears is coupled with a second end of said shaft through lower hole in said lower wall of said chamber (Column 7, lines 8-11).
While Kendall discloses that the device may be used in a handheld system (Column 5, line 44), Kendall fails to disclose said base (104) having gears for rotating said impeller responsive to said hand crank.
Courtney discloses a system having gears (7, 68) for rotating an impeller (42) responsive to a handcrank (62).
.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Williams, Havlovitz (US 5,842,648) and Brabb (US 4,681,265).
Regarding claim 8, Kendall discloses the system according to Claim 1, but fails to disclose a system wherein each one of said plurality of different hoppers has an exterior bottom surface with an rear slide member with two opposing channels each with an outwardly extending tab, and a front projecting member, and said base further comprises: a slotted receiver member having a pair of rails defining a slot for receiving said slide member of one of said plurality of hoppers so that said rails ride along said channels of said one of said plurality of hoppers until each of said tabs engage into an opening along a different one of said rails in order to fixably attach said one of said hoppers to said base; and an opening for receiving said projecting member of said one of said plurality of hoppers.
Havlovitz discloses a system wherein a base receives a hopper which has an exterior bottom surface (48) with a slide member (50) with two opposing channels each with an outwardly extending tab, and a front projecting member (Column 3, lines 5-7, The connection between the bracket and the channel is a dovetail connection; The protruding portion of a dovetail connection includes opposing channels with outwardly extending tabs), and a base further comprises: a slotted receiver member (56) having a pair of rails defining a slot for receiving said slide member of one of said plurality of hoppers (Column 3, lines 5-7, The connection between the bracket and the channel is a dovetail connection; A receiving portion of a dovetail connection includes a slotted 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kendall in view of Williams with the disclosures of Havlovitz providing an exterior bottom surface of the hopper (Kendall, 1300, 1400) to include a slide member (Havlovitz, 50) with two opposing channels each with an outwardly extending tab, and a front projecting member (Havlovitz, Column 3, lines 5-7, The connection between the bracket and the channel is a dovetail connection; The protruding portion of a dovetail connection includes opposing channels with outwardly extending tabs), and the base (Kendall, 104) further comprising: a slotted receiver member (Havlovitz, 56) having a pair of rails defining a slot for receiving said slide member of one of said plurality of hoppers (Havlovitz, Column 3, lines 5-7, The connection between the bracket and the channel is a dovetail connection; A receiving portion of a dovetail connection includes a slotted receiver with a pair of rails) so that said rails ride along said channels of said one of said plurality of hoppers until each of said tabs engage into an opening along a different one of said rails in order to fixably attach said one of said hoppers to said base (Havlovitz, The connection between the bracket and recess will provide for engagement between the tabs and the channels); and an opening for receiving said projecting member of said one of said plurality of hoppers (Havlovitz, Figure 3, The projecting member is received in the recessed portion 
Kendall in view of Williams and Havlovitz fails to disclose the dovetail connection being located at the rear of the hopper. 
Brabb discloses a device wherein a connection between a hopper and base is established at the rear of the hopper (Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kendall in view of Williams and Havlovitz with the disclosures of Brabb, providing the dovetail connection at the rear of the hopper, as the configuration would have yielded predictable results, specifically security in joining of the components of the device.
Regarding claim 9, Kendall in view of Williams, Havlovitz and Brabb discloses the system according to Claim 8, wherein said base further comprises a support member (134) extending upwards along a portion of the exterior bottom of said one of said hoppers when attached to said base (Figure 11), but fails to disclose said opening for receiving said front projecting member of said one of said hoppers is provided along said support member.
Havlovitz discloses said opening being provided along a support member (52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange said opening for receiving said front projecting member of said one of said hoppers along said support member (Kendall, 134), as the configuration would have yielded predictable results, specifically security in joining of the components of the device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4 and 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752